IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 36622

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 468
                                                )
       Plaintiff-Respondent,                    )     Filed: May 14, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JEFFREY THOMAS EGUILIOR,                        )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Lincoln County. Hon. John K. Butler, District Judge.

       Judgment of conviction and concurrent unified sentences of five years years, with
       a minimum period of confinement of two years, for burglary; unified term of six
       years, with a minimum period of confinement of three years, for grand theft; and
       unified term of thirteen years, with minimum period of confinement of four years,
       for grand theft, affirmed.

       Stephen D. Thompson, Ketchum, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Elizabeth A. Koeckeritz, Deputy
       Attorney General, Boise, for respondent.
                  ______________________________________________

                      Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                   and GRATTON, Judge

PER CURIAM
       Jeffrey Thomas Eguilior pled guilty to burglary, I.C. § 18-1401; grand theft, I.C. § 18-
2403(1) and 18-2407(b)(6); and grand theft, I.C. § 18-2403(1) and 18-2407(b)(1). The district
court sentenced Eguilior to concurrent unified sentences of five years years, with a minimum
period of confinement of two years, for burglary; unified term of six years, with a minimum
period of confinement of three years, for grand theft; and unified term of thirteen years, with
minimum period of confinement of four years, for grand theft. Eguilior appeals, asserting that
the district court should have sua sponte ordered a mental health evaluation prior to sentencing
and that his sentences are excessive.

                                               1
       The determination whether to obtain a psychological evaluation lies within the sentencing
court’s discretion. I.C. § 19-2522(1); I.C.R. 32(d); State v. Jones, 132 Idaho 439, 442, 974 P.2d
85, 88 (Ct. App. 1999). The legal standards governing the court’s decision whether to order a
psychological evaluation and report are contained in I.C. § 19-2522. Pursuant to I.C. § 19-
2522(1), if there is reason to believe that the mental condition of the defendant will be a
significant factor at sentencing and for good cause shown, the sentencing court must appoint a
psychiatrist or licensed psychologist to examine and report upon the defendant’s mental
condition.
       Previous decisions indicate that even if there is reason to believe the defendant’s mental
condition will be a significant factor at sentencing, the court nonetheless may deny a request for
a new evaluation if the information contained in existing reports satisfies the requirements of I.C.
§ 19-2522(3). State v. McFarland, 125 Idaho 876, 879, 876 P.2d 158, 161 (Ct. App. 1994).
Accordingly, we will uphold the district court’s failure to order a psychological evaluation if the
record supports a finding that there was no reason to believe a defendant’s mental condition
would be a significant factor at sentencing or if the information already before the court
adequately meets the requirements of I.C. § 19-2522(3). Id. Where a defendant fails to request a
psychological evaluation or object to the PSI on the ground that an evaluation has not been
performed, the defendant must demonstrate that by failing to order a psychological evaluation
the sentencing court manifestly disregarded the provisions of I.C.R. 32. Jones, 132 Idaho at 442,
974 P.2d at 88.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion in not ordering a psychological evaluation or in imposing
excessive sentences.
       Therefore, Eguilior’s judgment of conviction and sentence are affirmed.


                                                 2